In an action to foreclose a mortgage, the defendant Bernadette Lee appeals from an order of the Supreme Court, Kings County (Vaughn, J.), dated January 18, 2012, which granted the plaintiff’s motion, inter alia, for summary judgment on the complaint and for the appointment of a referee to compute the amount due to the plaintiff.
Ordered that the order is affirmed, with costs.
The plaintiff met its initial burden of establishing its entitlement to judgment as a matter of law by producing the subject mortgages, the unpaid notes, and evidence of the appellant’s default in her payment obligations (see People’s United Bank v Hallock Landing Assoc., LLC, 114 AD3d 835 [2014]; Mendel Group, Inc. v Prince, 114 AD3d 732 [2014]; Washington Mut. Bank v Schenk, 112 AD3d 615 [2013]). In response, the appellant failed to raise a triable issue of fact relating to any bona fide defense to foreclosure (see People’s United Bank v Hallock Landing Assoc., LLC, 114 AD3d 835 [2014]; Bank of Smithtown v 219 Sagg Main, LLC, 107 AD3d 654, 655 [2013]).
The appellant’s remaining contentions are either improperly raised for the first time on appeal or without merit.
Accordingly, the Supreme Court properly granted the plaintiffs motion, inter alia, for summary judgment on the complaint and for the appointment of a referee to compute the amount due to the plaintiff.
Rivera, J.E, Lott, Miller and Duffy, JJ., concur.